           Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 1 of 575


                                       Attachment G - Index of Exhibits

Proposed Trial Exhibits

Exhibit No.     Description

    434         Chart, Foreign Transfers to United States Accounts of Entities Performing Work in the United
                States
    436         Chart, FARA Related Payments By Consultant
    437         Chart, Payments from Foreign Entities to Entities Performing Work in the United States
    438         Chart, False and Misleading Foreign Agents Registration Act Statements in Counts 4 and 5
    441         Chart, Government Relations Activity & Government Relations Activity: Paul Manafort
    442         Chart, Public Relations Activity
    443         Chart, Outreach to
    444         Chart, Skadden Report
    448         Chart, Legislation
    449         Chart, Legislation: Durbin Resolution
    504         Memo, June 27, 2012, “CREATION OF A SUPER VIP GROUP…”
    505         Memo, July 3, 2012, P. Manafort to                  , et. al., “Program to Conduct Briefings of
                Embassies, Media and NGOs”
    569         Memo, Apr. 8, 2012, PJM to VFY, “AC Project Update”
    695         Memo, Mar. 23, 2013, P. Manafort to                    , “US Consultants Activity – Weekly
                Update”
    833         Email, Sept. 28, 2012,              to         , Re Fw: eyes only
    852         Email, May 17, 2013,               to             , Re DC notes
    910         Excerpt of DOJ Section 5 Inspection File, Registration No. 3600 Black, Manafort, Stone and Kelly
                Public Affairs Company
    926         FARA Registration Statement, DMP International, LLC (Registration No. 6440), June 27,
                2017
     941        FARA Registration Statement, P. Manafort (Registration No. 3594), June 1, 1984
     945        FARA Supplemental Statement, P. Manafort (Registration No. 3594), July 3, 1985
     949        FARA Registration Amendment, P. Manafort (Registration No. 3594), June 26, 1986
    1028        Exhibits A and B to FARA Registration Statement;                                                 ,

    1237        Email, Nov. 14, 2012, R. Gates to                   , Re Contract
    1307        Memo, Aug. 1, 2012, P. Manafort to                     , “SA Report – Media Plan”
    1308        Email, Sept. 19, 2012,               to R. Gates, P. Manafort,           , Re an
                urgent request ON IT
    1349        Letter, May 4, 2012,            , “ECFMU”
    1351        Email, May 18, 2012,            to           , Re Ukraine – What we’ve been up to
    1357        Email, June 22, 2012,           to                                  , Re FW: RAPSI.com: U.S.
                attorneys in ECHR under Tymoshenko case cost Ukraine $12,5k
    1486        Calendar Record, Mar. 19, 2013, “Dinner/Manafort,                             / reservation under
                         ,” Capitol Hill Club
    1608        Email, May 4, 2012,            to          , Re Send to Rick?
    1763        Email, Nov. 29, 2012,             to          , Re Assessment
    1937        Email, Nov. 19, 2013,                 to                                       , Re Durbin
                Resolution
    2012        Memo, Apr. 5, 2012,           to               , “Projects and Plans”
    2013        Email, Apr. 11, 2012,          to A. van der Zwaan, Re FW Tomorrow – Friday 4/6
    2069        Email, Aug. 9, 2012,          to           , Re Kyiv Post Editorial: Skadden Stink


                                                        1 of 2
           Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 2 of 575


Exhibit No.     Description

    2078        Email, Aug. 30, 2012, A. van der Zwaan to                    , et. al., Re Project 2
    2079        Email, Aug. 30, 2012,          to           , Re Project 2
    2106        Email, Nov. 28, 2012,          to P. Manafort, Re      ’s Memo

Miscellaneous Exhibits

    Date        Description
May 27, 1987    Excerpt of DOJ Section 5 Inspection file, Registration No. 3594 Paul J. Manafort
Feb. 1, 2018    R. Gates 302
Aug. 10, 2018          302




                                                       2 of 2
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 3 of 575




                 EXHIBIT 434
                                                                                                Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 4 of 575
                                                                Foreign Transfers to United States Accounts of Entities Performing Work in the United States

                                                                                                                                                                                                                 Country of
                                             Payee                                                            Date            Payer                          Originating Bank Account        Country of Origin   Destination       Amount
                                                                                                            8/2/2012          Bletilla Ventures Limited   Bank of Cyprus Account -0480            Cyprus             US        $       270,000 00
                                                                                                           10/10/2012         Bletilla Ventures Limited   Bank of Cyprus Account -0480            Cyprus             US        $        90,000 00
                                                                                                           11/16/2012         Bletilla Ventures Limited   Bank of Cyprus Account -0480            Cyprus             US        $       120,000 00
                                                                                                           11/20/2012         Bletilla Ventures Limited   Bank of Cyprus Account -0480            Cyprus             US        $       182,968 07
                                                                                                           12/21/2012         Bletilla Ventures Limited   Bank of Cyprus Account -0480            Cyprus             US        $        25,000 00
                                                                                                            3/15/2013         Bletilla Ventures Limited   Hellenic Bank Account -2501             Cyprus             US        $        90,000 00
                                                                                                            9/18/2013         Global Endeavour Inc        Loyal Bank Limited Account -1840         SVG*              US        $       135,937 37
                                                                                                           10/31/2013         Jeunet Ltd                  Loyal Bank Limited Account -4978         SVG*              US        $       167,689 40
                                                                                                            3/28/2014         Jeunet Ltd                  Loyal Bank Limited Account -4978         SVG*              US        $       135,639 65
                                                                                                            4/3/2014          Jeunet Ltd                  Loyal Bank Limited Account -4978         SVG*              US        $        82,979 93
                                             Total                                   Transfers                                                                                                                                 $     1,300,214.42


                                                                                                            5/30/2012         Bletilla Ventures Limited   Bank of Cyprus Account -0480            Cyprus             US        $       130,000 00
                                                                                                            8/2/2012          Bletilla Ventures Limited   Bank of Cyprus Account -0480            Cyprus             US        $       195,000 00
                                                                                                           10/10/2012         Bletilla Ventures Limited   Bank of Cyprus Account -0480            Cyprus             US        $       130,000 00
                                                                                                           11/16/2012         Bletilla Ventures Limited   Bank of Cyprus Account -0480            Cyprus             US        $        50,000 00
                                                                                                           12/21/2012         Bletilla Ventures Limited   Bank of Cyprus Account -0480            Cyprus             US        $        54,649 51
                                                                                                            3/15/2013         Bletilla Ventures Limited   Hellenic Bank Account -2501             Cyprus             US        $       150,000 00
                                                                                                            9/3/2013          Jeunet Ltd                  Loyal Bank Limited Account -4978         SVG*              US        $       175,857 51
                                                                                                           10/31/2013         Jeunet Ltd                  Loyal Bank Limited Account -4978         SVG*              US        $       195,857 51
                                                                                                            3/12/2014         Jeunet Ltd                  Loyal Bank Limited Account -4978         SVG*              US        $        26,891 78
                                                                                                            3/21/2014         Jeunet Ltd                  Loyal Bank Limited Account -4978         SVG*              US        $       138,026 00
                                                                                                            4/15/2014         Jeunet Ltd                  Loyal Bank Limited Account -4978         SVG*              US        $         4,728 81
                                                                                                            4/25/2014         Jeunet Ltd                  Loyal Bank Limited Account -4978         SVG*              US        $         4,739 23
                                             Total                         Transfers                                                                                                                                           $     1,255,750.35


                                                                                                            4/19/2012         Black Sea View Limited      Bank of Cyprus Account -7412            Cyprus             US        $     2,000,000 00
                                                                                                            5/30/2012         Black Sea View Limited      Bank of Cyprus Account -7412            Cyprus             US        $     1,000,000 00
                                                                                                            7/13/2012         Black Sea View Limited      Bank of Cyprus Account -7412            Cyprus             US        $     1,000,000 00
                                             Total                                                     Transfers                                                                                                               $     4,000,000.00


                                             Total Transfers                                                                                                                                                                   $    6,555,964.77
  U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                          GOVERNMENT
                            EXHIBIT
434




                                           *SVG - Saint Vincent and the Grenadines

                                           Refer to exhibits 93, 94, 106, 1561, 1968, and 2126 for supporting documentation
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 5 of 575




                 EXHIBIT 436
                                                       Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 6 of 575



                                                                Summary of Payments to Skadden,
                                                                Arps, Slate, Meagher & Flom LLP


                                             Date                        Payer              Country of Origin         Amount
                                           4/19/2012      Black Sea View Limited                  Cyprus        $           2,000,000.00
                                           5/30/2012      Black Sea View Limited                  Cyprus        $           1,000,000.00
                                           7/13/2012      Black Sea View Limited                  Cyprus        $           1,000,000.00
                                              Total Payments to Skadden, Arps, Slate, Meagher & Flom LLP: $             4,000,000.00
  U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                          GOVERNMENT
                            EXHIBIT
436
                     Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 7 of 575




                        Summary of Payments to

          Date                                Payer                       Country of Origin                   Amount
       5/30/2012          Black Sea View Limited                                  Cyprus             $                141,120.00
       6/22/2012          Black Sea View Limited                                  Cyprus             $                140,895.00
       7/13/2012          Black Sea View Limited                                  Cyprus             $                139,275.00
       8/16/2012          Black Sea View Limited                                  Cyprus             $                141,210.00
       9/17/2012          Black Sea View Limited                                  Cyprus             $                145,919.00 **
      10/17/2012          Black Sea View Limited                                  Cyprus             $                177,007.00 **
      11/20/2012          Black Sea View Limited                                  Cyprus             $                143,137.00 **
                                            Total Payments to                                     : $            1,028,563.00


**For purposes of this analysis, Euro transactions were converted to US Dollars on the date of the transaction per the foreign
bank records using historical daily exchange rates per https://www.oanda.com/currency/converter.
                    Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 8 of 575




                Summary of Payments to

         Date                             Payer          Country of Origin         Amount
       8/2/2012         Bletilla Ventures Limited              Cyprus        $           270,000.00
      10/10/2012        Bletilla Ventures Limited              Cyprus        $            90,000.00
      11/16/2012        Bletilla Ventures Limited              Cyprus        $           120,000.00
      11/20/2012        Bletilla Ventures Limited              Cyprus        $           182,968.07
      12/21/2012        Bletilla Ventures Limited              Cyprus        $            25,000.00
      3/15/2013         Bletilla Ventures Limited              Cyprus        $            90,000.00
      9/18/2013         Global Endeavour Inc.                   SVG*         $           135,937.37
      10/31/2013        Jeunet Ltd.                             SVG*         $           167,689.40
      3/28/2014         Jeunet Ltd.                             SVG*         $           135,639.65
       4/3/2014         Jeunet Ltd.                             SVG*         $            82,979.93
                              Total Payments to                            : $       1,300,214.42

*SVG - Saint Vincent and the Grenadines
                     Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 9 of 575




                         Summary of Payments to

          Date                                Payer                       Country of Origin                   Amount
       5/30/2012          Bletilla Ventures Limited                               Cyprus             $                130,000.00
        8/2/2012          Bletilla Ventures Limited                               Cyprus             $                195,000.00
      10/10/2012          Bletilla Ventures Limited                               Cyprus             $                130,000.00
      11/16/2012          Bletilla Ventures Limited                               Cyprus             $                 50,000.00
      12/21/2012          Bletilla Ventures Limited                               Cyprus             $                 54,649.51
       3/15/2013          Bletilla Ventures Limited                               Cyprus             $                150,000.00
        9/3/2013          Jeunet Ltd.                                              SVG*              $                175,857.51
      10/31/2013          Jeunet Ltd.                                              SVG*              $                195,857.51
       3/12/2014          Jeunet Ltd.                                              SVG*              $                 26,891.78
       3/21/2014          Jeunet Ltd.                                              SVG*              $                138,026.00 **
       4/15/2014          Jeunet Ltd.                                              SVG*              $                  4,728.81
       4/25/2014          Jeunet Ltd.                                              SVG*              $                  4,739.23
                                              Total Payments to                                   : $            1,255,750.35

*SVG - Saint Vincent and the Grenadines



**For purposes of this analysis, Euro transactions were converted to US Dollars on the date of the transaction per the foreign
bank records using historical daily exchange rates per https://www.oanda.com/currency/converter.
                     Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 10 of 575




                        Summary of Payments to                                                           ^

           Date                               Payer                       Country of Origin                    Amount
       12/5/2012          Black Sea View Limited                                   Cyprus            $                 54,760.50 **
        3/6/2013          Marziola Holdings Limited                                Cyprus            $                603,520.00
       8/27/2013          Jeunet Ltd.                                              SVG*              $                307,643.00 **
                                             Total Payments to                                    : $              965,923.50

*SVG - Saint Vincent and the Grenadines



**For purposes of this analysis, Euro transactions were converted to US Dollars on the date of the transaction per the foreign
bank records using historical daily exchange rates per https://www.oanda.com/currency/converter.

^In 2011,                      (FBC), using a British Virgin Islands company called                                    entered into
a 1.3 million Euro contract with                      , a company incorporated in the Seychelles, for work performed in the
United States and Europe. (See Exhibit 1048 for the contract). According to the contract,      requested payments from
               be made to                         's Swiss bank account. Financial records identifying the specific payments were
not available.

In 2012,     used a company called                                        to receive approximately $54,760 for work performed. In
2013,      used a company called                                      to receive approximately $911,163 for work performed.
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 11 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 12 of 575




                 EXHIBIT 437
                                                                      Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 13 of 575



                                                                                 Payments from Foreign Entities
                                                                        to Entities Performing Work in the United States

                                           Entity                                                                         Time Period                           Total Payments

                                           Skadden, Arps, Slate, Meagher & Flom LLP                             April 2012 - July 2012                     $                4,000,000.00
                                                                                                        *       September 2012 - April 2014                $                2,849,349.60
                                                                                                                August 2012 - April 2014                   $                1,300,214.42
                                                                *                                               May 2012 - April 2014                      $                1,255,750.35
                                                                 *                                              May 2012 - November 2012                   $                1,028,563.00
                                                                 *^                                             December 2012 - August 2013                $                  965,923.50


                                           Total Payments                                                                                                  $           11,399,800.87


                                           *For purposes of this analysis, Euro transactions were converted to US Dollars on the date of the transaction per the foreign bank records
                                           using historical daily exchange rates per https://www.oanda.com/currency/converter.

                                           ^In 2011,                            , using a British Virgin Islands company called                                , entered into a 1.3 million
                                           Euro contract with                      ., a company incorporated in the Seychelles, for work performed in the United States and Europe. (See
                                           Exhibit 1048 for the contract). According to the contract,      requested payments from                       be made to
                                                Swiss bank account. Financial records identifying the specific payments were not available.

                                           In 2012,     used a company called                                       to receive approximately $54,760 for work performed. In 2013,
                                           used a company called                                     to receive approximately $911,163 for work performed.
  U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                          GOVERNMENT
                            EXHIBIT
437
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 14 of 575




                 EXHIBIT 438
                                                                  Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 15 of 575



                                                       False and Misleading Foreign Agents Registration Act Statements in Counts 4 and 5
                                                        Documents in Manafort's Possession Beyond DMI's Thirty-Day Retention Policy


                                           Date            Evidence                         Participants    Exhibit   Source             Metadata
                                           6/25/2012       Manafort memo to Gates,          Manafort,       503       Manafort 4182      Author and
                                                           Kilimnik and                     Gates, Kilimnik           Subpoena Return    Last Save:
                                                           regarding "Going on Offense -    and                       (also have under   Manafort
                                                           Ukraine Action Plan for Europe                             diff BIDMAS #
                                                           and US."                                                   with Metadata)


                                           7/3/2012        Manafort memo to              Manafort,         505        Manafort 4182   NA
                                                           and others regarding "Program           ,                  Subpoena Return
                                                           to Conduct Briefings of       and other
                                                           Embassies, Media and NGOS." Ukrainians

                                           10/9/2012       Memo regarding "Observer                        517        Manafort 4182   NA
                                                           Group Strategy Team."                                      Subpoena Return



                                           2/20/2010       Manafort memo to Yanukovych Manafort,           532        Manafort 1B85      Author and
                                                           regarding "Launch of Public Yanukovych                     (thumb drive)      Last Save:
  U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)




                                                           Affairs Plan."                                             Manafort Condo     Manafort
                          GOVERNMENT




                                                                                                                      Search
                            EXHIBIT
438




                                                                                                                                                      1 of 9
                       Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 16 of 575



            False and Misleading Foreign Agents Registration Act Statements in Counts 4 and 5
             Documents in Manafort's Possession Beyond DMI's Thirty-Day Retention Policy


Date            Evidence                    Participants        Exhibit    Source          Metadata
6/18/2010       Manafort memo to Yanukovych Manafort,           539        Manafort 4182   Author and
                regarding Update on Key     Yanukovych                     Subpoena Return Last Save:
                Policy Initiatives.                                                        Manafort

3/2/2011        Manafort memo to                Manafort,       543        Manafort 4182   NA
                regarding "    call today -     Lyovochkin                 Subpoena Return
                News from Washington."


10/11/2011      Manafort memo to               Manafort,        550        Manafort 1B76 (G Last Saved:
                regarding consulting payments.                             drive slim)      Manafort
                                                                           Manafort Condo
                                                                           Search

9/24/2012       Manafort memo to            Manafort,           594        Manafort 1B85     Last Saved:
                Yanukovych regarding "Our Yanukovych                       (thumb drive)     Manafort
                Current Washington Strategy                                Manafort Condo
                and Post Elections Plan."                                  Search




                                                                                                           2 of 9
                       Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 17 of 575



            False and Misleading Foreign Agents Registration Act Statements in Counts 4 and 5
             Documents in Manafort's Possession Beyond DMI's Thirty-Day Retention Policy


Date            Evidence                        Participants    Exhibit    Source            Metadata
1/15/2013       Manafort created memo titled    Manafort        602        Manafort 1B85     Author and
                "VY Agenda" with references                                (thumb drive)     Last Save:
                to "US Update" -    and                                    Manafort Condo    Manafort
                      back channel.                                        Search

2/4/2013        Manafort memo to                Manafort,       604        Manafort 1B85     Author and
                regarding "US Government        Yanukovych,                (thumb drive)     Last Save:
                Activity."                      Gates                      Manafort Condo    Gates
                                                                           Search

2/21/2013       Manafort memo to              Manafort,         606        Manafort 1B85     Last Saved:
                regarding "Hapsburg – Update" Yanukovych                   (thumb drive)     Manafort
                in the U.S.                                                Manafort Condo
                                                                           Search

3/21/2013       Manafort created memo titled   Manafort         613        Manafort 1B85     Author and
                "Gates Agenda."                                            (thumb drive)     Last Save:
                                                                           Manafort Condo    Manafort
                                                                           Search




                                                                                                           3 of 9
                       Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 18 of 575



            False and Misleading Foreign Agents Registration Act Statements in Counts 4 and 5
             Documents in Manafort's Possession Beyond DMI's Thirty-Day Retention Policy


Date            Evidence                        Participants    Exhibit    Source             Metadata
4/22/2013       Manafort memo to Yanukovych     Manafort,       616        Manafort 1B85      Last Saved:
                regarding "US Consultants –     Yanukovych,                (thumb drive)      Manafort
                Quarterly Report."              Gates                      Manafort Condo
                                                                           Search

4/25/2013        Manafort memo to             Manafort,         617        Manafort 1B96      Author:
                regarding summary of accounts Yanukovych                   (iomega portable   Manafort
                overdue to include Hapsburg ,                              hard drive) -
                U.S. lobbying and PR.                                      Manafort Condo
                                                                           Search


2/1/2013        Manafort created memo titled   Manafort         690        Manafort 1B85      Author and
                "RG TO DO."                                                (thumb drive)      Last Save:
                                                                           Manafort Condo     Manafort
                                                                           Search

2/24/2013        Manafort memo to              Manafort,        691        Manafort 1B85      Author and
                regarding Hapsburg activitiy                               (thumb drive)      Last Save:
                updates in the U.S.                                        Manafort Condo     Manafort
                                                                           Search

                                                                                                            4 of 9
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 19 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 20 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 21 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 22 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 23 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 24 of 575




                 EXHIBIT 441
                                                                   Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 25 of 575


                                                                                       Government Relations Activity
                                            Proposed,
                                            Attempted,
                                            or
                                            Completed                      Sender(s)/                Manafort's      Political                                      Lobbied
 Date(s)                                    (P, A, C)*   Company           Recipient(s)              Participation   Activity                                       Entity                       Exhibit
 6/2/2005                                   C            DMP               From: PJM                 From            Memo summarizing Manafort's meeting with National Security Council          500
                                                                           To:                                       the coordinator of US-Ukraine policy at the
                                                                           CC:                                       National Security Council



 6/18/2005                                  P            -                 -                         Author/Last     Memo titled Basel Presentation , detailing a   US and European              520
                                                                                                     Saved           programatic strategy based upon a direct       Governments
                                                                                                                     mandate provided by        . The three         (USG Entities: State
                                                                                                                     programs identified are political efforts,     Department; White House;
                                                                                                                     government lobbying, and legal efforts.        National Security Council;
                                                                                                                                                                    Commerce Department;
                                                                                                                                                                    AID; World Bank)

 6/23/2005                                  P                  ; DMP       From: Paul J. Manafort,   From            Memo, with the subject line "Political,        White House; Capitol Hill;   521
                                                                                                                     Lobbying and Legal Program for CIS",           US State Department
                                                                           To:                                       provides an update on the project's success
                                                                                                                     within Ukraine and outlines a strategy for
                                                                           Author/Last Saved:                        CIS countries

 6/25/2005                                  P            -                 -                         Author/Last     Memo to                                        White House; National       522
                                                                                                     Saved                                                          Security Council; Office of
                                                                                                                                                                    the VP; State Department;
                                                                                                                                                                    Energy Department;
                                                                                                                                                                    Commerce Department;
                                                                                                                                                                    Interior Department;
                                                                                                                                                                    Congress (bi-partisan
                                                                                                                                                                    outreach to leaders in the
                                                                                                                                                                    House and Senate; outreach
                                                                                                                                                                    to relevant committees)
   U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                           GOVERNMENT
                             EXHIBIT
441




                                                                                                                                                                                                       1 of 78
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 26 of 575
                                   Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 27 of 575


                                                       Government Relations Activity
            Proposed,
            Attempted,
            or
            Completed                      Sender(s)/               Manafort's      Political                                 Lobbied
Date(s)     (P, A, C)*   Company           Recipient(s)             Participation   Activity                                  Entity                      Exhibit
6/18/2010   P; C         DMP               From: Paul J. Manafort   From;           Memo to VFY offering thanks for a financial US Department of Treasury, 539
                                           To: President Victor     Author/Last     bonus VFY sent, providing updates on        National Security Council
                                           Yanukovich               Saved           Manafort's meetings with USG entities re:
                                                                                    IMF deal, and talking points for a future
                                                                                    meeting between VFY and




3/2/2011    P            DMP               From: PJM                From            Email providing talking points for a      White House Administration 543
                                           To:                                      scheduled call between VFY and




                                                                                                                                                                 3 of 78
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 28 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 29 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 30 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 31 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 32 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 33 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 34 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 35 of 575
                                   Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 36 of 575


                                                      Government Relations Activity
            Proposed,
            Attempted,
            or
            Completed                      Sender(s)/         Manafort's      Political                                   Lobbied
Date(s)     (P, A, C)*   Company           Recipient(s)       Participation   Activity                                    Entity                  Exhibit




5/31/2012   C                 DMP          From:              -               Forwarding information from to Gates                                1644
                                                                              regarding Inhofe amendment
                                           To: Rick Gates
                                           Cc:


6/1/2012    P                              -                  -               Memo detailing proposed outreach list for   Members of the House and 1354
                                                                              SA Legal Report                             Senate; National Security
                                                                                                                          Council; State Department;
                                                                                                                          Department of Justice




                                                                                                                                                     12 of 78
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 37 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 38 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 39 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 40 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 41 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 42 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 43 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 44 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 45 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 46 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 47 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 48 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 49 of 575
                                   Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 50 of 575


                                                       Government Relations Activity
            Proposed,
            Attempted,
            or
            Completed                      Sender(s)/                  Manafort's      Political                                Lobbied
Date(s)     (P, A, C)*   Company           Recipient(s)                Participation   Activity                                 Entity               Exhibit
9/24/2012   C            DMP               From: PJM                   From;           Manafort provides VFY with a strategy    White House; State   594
                                           To: VFY                     Author/Last     update regarding Durbin resolution.      Department;
                                                                       Saved




9/24/2012   P                              (Email chain)               -               Gates, after speaking with Manafort,                          1721
                                           Participants:                               prioritizes a meeting request with




9/24/2012   C                         ;    (Email chain)               -               Gates forwards update on Tymoshenko's                         1723
                         DMP               Participants: Rick Gates;                   health, for            awareness
                                                                                       forwards to a contact.




9/24/2012   P                         ;    (Email chain)               -               Gates requests assistance in arranging                        1724
                         DMP               Participants: Rick Gates;                   meetings for upcoming US visit by
                                                                                       Yanukovych's Chief of Staff




                                                                                                                                                       26 of 78
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 51 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 52 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 53 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 54 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 55 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 56 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 57 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 58 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 59 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 60 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 61 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 62 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 63 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 64 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 65 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 66 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 67 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 68 of 575
                                  Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 69 of 575


                                                       Government Relations Activity
           Proposed,
           Attempted,
           or
           Completed                      Sender(s)/            Manafort's      Political                                      Lobbied
Date(s)    (P, A, C)*   Company           Recipient(s)          Participation   Activity                                       Entity                   Exhibit
3/1/2013   C            DMP               From: Rick Gates      Cc              Gates sends final meeting agenda               -                        1324
                                          To:                                   for

                                          Cc: Paul Manafort



3/1/2013   P                              Calendar Organizer:   -               Calendar invite detailing                                               1473
                                                                                meetings
                                          Attendees:




3/2/2013   P; C         DMP               -                     Author/Last     Memo from Manafort with updates from                                    693
                                                                Saved           previous visits and future meetings/taskings


3/3/2013   P            DMP               From: Rick Gates      -               Meeting letter request from    to                                       1262
                                          To:


3/3/2013   C            DMP               From: Rick Gates      To              Gates provides positive updates on             All scheduled meetings   1326
                                          To: Paul Manafort;                                   visit                           attended




                                                                                                                                                          45 of 78
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 70 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 71 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 72 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 73 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 74 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 75 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 76 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 77 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 78 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 79 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 80 of 575
                                   Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 81 of 575


                                                       Government Relations Activity
            Proposed,
            Attempted,
            or
            Completed                      Sender(s)/            Manafort's      Political                                   Lobbied
Date(s)     (P, A, C)*   Company           Recipient(s)          Participation   Activity                                    Entity                    Exhibit
4/21/2013   C            DMP               From: PJM             From; Last      US Consultants Activity - Weekly Update    White House; Senate;       697
                                           To:                   Saved                                                      House; State Department

4/22/2013   C            DMP               From: PJM             From; Last      Manafort memo re: Quarterly Report on       White House; Senate;      616
                                           To: President VFY     Saved           US Consultants activity                     House; State Department


4/25/2013   C            DMP               From: PJM             From;           Manfort sends an updated ledger of            US Lobbying             617
                                           To:                   Author/Last     summary of accounts overdue and writes "I
                                                                 Saved           have paid out all of Hapsburg and all but one
                                                                                 month of the US operations out of my
                                                                                 pocket."
4/25/2013   P            DMP               -                     Author/Last     Outline from Manafort detailing GR                                    712
                                                                 Saved           outreach

4/25/2013   P            DMP;              From: Rick Gates      -               Gates details taskings after Manafort's                               1939
                                           To:                                   meeting with the Minister




4/25/2013   P            DMP;              Calendar Organizer:   -               Subject: Call Rick Gates                                              1493
                                                                                                                                          ; State
                                                                                                                             Department




                                                                                                                                                         57 of 78
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 82 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 83 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 84 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 85 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 86 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 87 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 88 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 89 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 90 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 91 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 92 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 93 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 94 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 95 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 96 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 97 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 98 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 99 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 100 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 101 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 102 of 575
                                 Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 103 of 575


                                                       Government Relations Activity: Paul Manafort

            Proposed,
            Attempted,
            or
            Completed                Sender(s)/Recipient(s Manafort's
Date(s)     (P, A, C)* Company       )                     Participation   Political Activity                      Lobbied Entity                         Exhibit
6/2/2005    C          DMP           From: PJM             From            Memo summarizing Manafort's meeting National Security Council                  500
                                     To:                                   with the coordinator of US-Ukraine
                                     CC:                                   policy at the National Security Council




6/25/2012   P                        From: PJM             From            Memo from Manafort proposing a           "western governments" (entities not   503
                                 ;   To: RG; KK;                           strategy to go on offense against        specified)
                     DMP                                                   criticism of the Ukrainian government.
                                                                           Gates will direct the collaborative
                                                                           government relations outreach plan.

7/10/2012   P        DMP             From: Paul Manafort From              Memo outlining key talking points by    House; Senate (Both per                506
                                     To: Rick Gates                        Ukrainian politician,             ,                    itinerary)
                                                                           during Ohkendovsky's upcoming visit to
                                                                           the US
8/5/2012    P        ECFMU; DMP From: PJM                  From            Email containining government relations European government entities           508
                                To:                                        plan
                                Cc:
10/9/2012   P        DMP             -                     Author          PM memo titled "Observer Group           US delegations to Ukraine             517
                                                                           Strategy Team" regarding dealing with
                                                                           election observers. PM has
                                                                           PJM/               in charge of overall
                                                                           strategy with                       over
                                                                           Europe and




                                                                                                                                                                1 of 17
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 104 of 575
                                 Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 105 of 575


                                                      Government Relations Activity: Paul Manafort

            Proposed,
            Attempted,
            or
            Completed              Sender(s)/Recipient(s   Manafort's
Date(s)     (P, A, C)* Company     )                       Participation   Political Activity                       Lobbied Entity                      Exhibit
2/16/2010   P; C       DMP         From: PJM               Author/Last     Email identifying recipients who         Main US Lobbyist                    531
                                   To: VFY                 Saved           received a financial bonus from
                                                                           Manafort, for VFY's consideration for an
                                                                           additional bonus from VFY. One
                                                                           recipient listed is "Main US Lobbyist".

2/20/2010   P; C     DMP           From: Paul J.           Author          Memo defines a plan to manage the         Diplomatic and Political           532
                                   Manafort                                strategy, public relations and            Communities within the US
                                   To: President Victor                    international affairs for President
                                   Yanukovich                              Yanukovich. Manafort references
                                                                           previously managing a Government
                                                                           Relations program for VFY, that
                                                                           Manafort personally created and paid for.



4/9/2010    P        DMP           From: PJM               From            Memo to VFY regarding VFY's             US Presidential Administration; US   536
                                   To: VFY                                 upcoming trip to the US, which includes Treasury; World Bank
                                                                           talking points for a meeting with


6/18/2010   P; C     DMP           From: Paul J.           From;           Memo to VFY offering thanks for a       US Department of Treasury, National 539
                                   Manafort                Author/Last     financial bonus VFY sent, providing     Security Council
                                   To: President Victor    Saved           updates on Manafort's meetings with
                                   Yanukovich                              USG entities re: IMF deal, and talking
                                                                           points for a future meeting between VFY
                                                                           and




                                                                                                                                                              3 of 17
                                 Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 106 of 575


                                                         Government Relations Activity: Paul Manafort

            Proposed,
            Attempted,
            or
            Completed              Sender(s)/Recipient(s Manafort's
Date(s)     (P, A, C)* Company     )                     Participation      Political Activity                      Lobbied Entity                    Exhibit
3/2/2011    P          DMP         From: PJM             From               Email providing talking points for a    White House Administration        543
                                   To:                                      scheduled call between VFY and




10/16/2011 C         -             From: K. Kilimnik        Author/Last     Memo from to VFY with a readout of      "Washington" - entities are not   551
                                   To:                      Saved           meetings and phone calls Manafort has   further specified
                                             , two (2)                      had regarding Tymoshenko.
                                   other recipients


3/13/2012   C        DMP           From: Konstanin          Author          Memo to VFY about contact with the   National Security Council            563
                                   Kilimnik                                 European and US government regarding
                                   To: Paul Manafort                        Tymosheno
                                   Last Saved:
                                   Konstantin Kilimnik


4/10/2012   P        DMP           From: Konstantin         To              Kilimnik has a called scheduled with   -                                  567
                                   Kilimnik                                             and  has requested weekly
                                   To: Paul Manafort                        updates regarding lobbying, PR, and GR
                                                                            activities.

4/11/2012   P        DMP           To: Paul Manafort        From            Email chain discussing providing an   -                                   568
                                   From: K. Kilimnik                        update to BG re:      and Skadden. PM
                                                                            provides guidance to include
                                                                            activities.




                                                                                                                                                            4 of 17
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 107 of 575
                                 Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 108 of 575


                                                     Government Relations Activity: Paul Manafort

            Proposed,
            Attempted,
            or
            Completed              Sender(s)/Recipient(s Manafort's
Date(s)     (P, A, C)* Company     )                     Participation    Political Activity                       Lobbied Entity                      Exhibit




2/21/2013   P        DMP           From: PJM             From;             PM memo to VY re Hapsburg Update to Administration officials;               606
                                   To: President         Author/Last      include plan to deploy to U.S. "By
                                   VFY                   Saved            expanding the presence of the Hapsburg
                                                                          team to the US this year...leverage the
                                                                          team’s experience, expertise, and
                                                                          network of high profile EU and US
                                                                          officials behind the scenes as much as
                                                                          possible."

2/21/2013   P        DMP           From: Stepanov To:    (Memo) From      Manfort memo to VFY re: Engage           White House; Department of State;   607
                                   Konstantin Kilimnik                    Ukraine Stategy for 2013                 Congress


3/21/2013   P        DMP           -                     Author/Last      Gates Agenda for 3/21/13; Discusses GR                 ;                     613
                                                         Saved            and PR in US

4/22/2013   C        DMP           From: PJM To:         From; Last Saved Manfort memo re: Quarterly Report on     White House; Senate; House; State   616
                                   President VFY                          US Consultants activity                  Department



4/25/2013   C        DMP           From: PJM To:         From;            Manfort sends an updated ledger of       US Lobbying                         617
                                                         Author/Last      summary of accounts overdue and writes
                                                         Saved            "I have paid out all of Hapsburg and all
                                                                          but one month of the US operations out
                                                                          of my pocket."




                                                                                                                                                             6 of 17
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 109 of 575
                                 Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 110 of 575


                                                     Government Relations Activity: Paul Manafort

            Proposed,
            Attempted,
            or
            Completed              Sender(s)/Recipient(s   Manafort's
Date(s)     (P, A, C)* Company     )                       Participation    Political Activity                       Lobbied Entity                   Exhibit
4/25/2013   P          DMP         From:                   Author/Last      Outline from Manafort detailing GR       Congressman w/ shale gas field   699
                                   PJM                     Saved            outreach                                 interests
                                   To:
5/7/2013    P        -             -                       Last Saved       Agenda for                  DC visit                                      700




6/9/2013    C        -             From: PJM To:           Last Saved       Summary report from Manafort on                                           706
                                                                                       trip




6/17/2013   C        DMP           From: PJM To:           Last Saved       PM memo to       stating "I have been    -                                707
                                                                            financing operations by a personal
                                                                            loan…I have new obligations to
                                                                            Hapsburg and the US Consultants…The
                                                                            work is at a peak level of impact in the
                                                                            US… and with selected media."

7/10/2013   P        DMP           From: PJM               From; Last Saved PM memo to        details strategy is to Congress                         708
                                   To:                                      deploy the Hapsburg team to make calls
                                                                            to specific members of US Congress.
                                                                            Advises team's reluctancy to move
                                                                            forward until the contractual issues are
                                                                            resolved.




                                                                                                                                                            8 of 17
                                 Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 111 of 575


                                                     Government Relations Activity: Paul Manafort

            Proposed,
            Attempted,
            or
            Completed              Sender(s)/Recipient(s Manafort's
Date(s)     (P, A, C)* Company     )                     Participation   Political Activity                        Lobbied Entity                    Exhibit
10/9/2012   P          DMP         From: Paul Manafort From              PM asks RG "I want to see a report from                                     834
                                   To: Richard Gates                     the US and Europe on what each PR firm
                                                                         is specifically doing on the pre-election
                                                                         GR plans/including work product…The
                                                                         report should highlight who is being
                                                                         briefed, importance of person,
                                                                         expectations, leave behinds. The more
                                                                         detail the better..."
10/26/2012 P         DMP           From: Paul Manafort From              PM tells                 "The new goal is US Presidential Administration    840
                                   To:                                   to leverage this all into a         call to
                                                                         VY on Monday congratulating him on
                                                                         having a good election. State will oppose
                                                                         this but State is on one side now with
                                                                                  endorsement of the anti Jewish
                                                                         coalition." PM outlines aspects of
                                                                         strategy and tells          to coordinate
                                                                         with Rick Gates.

10/28/2012 C         DMP           From:                 To              PM suggests talking points for             US Presidential Administration   841
                                   To: Paul Manafort                                    to the
                                                                         campaign in order to encourage him to
                                                                         call President Yanukovych over Ukraine
                                                                         elections.          confirms he reached
                                                                         out. "I just sent something to Chicago
                                                                         that will be going to                 ..."




                                                                                                                                                           9 of 17
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 112 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 113 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 114 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 115 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 116 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 117 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 118 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 119 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 120 of 575




                  EXHIBIT 442
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 121 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 122 of 575
                         Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 123 of 575


                                            Public Relations Activity
             Proposed,
             Attemped,
             or                                                                                   Manafort
Date         Completed     Company Lobbyist         Political Activity       Media Entity Exhibit Involvement
9/18/2011    Proposed                               Outreach RE: Ukraine     Time Magazine 1073   Recipient


9/18/2011    Proposed                               Outreach RE: EU          Wall Street        1073   Recipient
                                                    relations and energy     Journal
9/18/2011    Proposed                               Op-Ed RE:                Unspecified        1073   Recipient
                                                    Tymoschenko
9/20/2011    Proposed                               Outreach RE: Ukraine     Wall Street        1074   Approver
                                                                             Journal
9/21/2011    Attempted                              Article RE: Ukraine      Wall Street        549
                                                                             Journal

10/12/2011   Attempted                              Interview of             Wall Street        1075   Recipient
                                                                             Journal



10/19/2011   Proposed                               Interview of             Washington         1076
                                                                             Times




                                                                                                                   3 of 38
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 124 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 125 of 575
                        Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 126 of 575


                                           Public Relations Activity
            Proposed,
            Attemped,
            or                                                                                   Manafort
Date        Completed     Company Lobbyist         Political Activity       Media Entity Exhibit Involvement
5/10/2012   Attempted                              Outreach RE: Ukraine     Washington   1616
                                                                            Post

5/10/2012   Attempted                              Outreach RE: Ukraine     Foreign Policy 1616



5/10/2012   Attempted                              Outreach RE: Ukraine     NPR                1616


5/10/2012   Attempted                              Outreach RE: Ukraine     Bloomberg          1616


5/10/2012   Attempted                              Outreach RE: Ukraine     Reuters            1616


5/10/2012   Attempted                              Outreach RE: Ukraine     Christian          1616
                                                                            Science
                                                                            Monitor




                                                                                                          6 of 38
                        Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 127 of 575


                                           Public Relations Activity
            Proposed,
            Attemped,
            or                                                                                   Manafort
Date        Completed     Company Lobbyist         Political Activity       Media Entity Exhibit Involvement
5/10/2012   Attempted                              Outreach RE: Ukraine     Associated   1616
                                                                            Press

5/17/2012   Proposed                               Outreach RE:             Washington         1099
                                                                            Times


5/19/2012   Attempted                              Interview RE: Ukraine Washington            578
                                                                         Times


5/28/2012   Completed                              Interview of             Bloomberg          581




5/28/2012   Completed                              Article RE: Ukraine      Washington         581
                                                                            Times




                                                                                                          7 of 38
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 128 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 129 of 575
                        Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 130 of 575


                                           Public Relations Activity
            Proposed,
            Attemped,
            or                                                                                   Manafort
Date        Completed     Company Lobbyist         Political Activity       Media Entity Exhibit Involvement
7/17/2012   Proposed                               Interview of             Bloomberg    1111




7/18/2012   Proposed                               Outreach RE: Skadden Foreign Policy 2062
                                                   Report

7/18/2012   Proposed                               Outreach RE: Skadden New York               2062
                                                   Report               Times

7/20/2012   Proposed                               Op-Ed from               (seeking           1114
                                                                            placement)

7/29/2012   Proposed                               Op-Ed from               Wall Street        1123
                                                                            Journal

7/30/2012   Proposed                               Op-Ed from               Wall Street        1124
                                                                            Journal




                                                                                                          10 of 38
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 131 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 132 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 133 of 575
                        Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 134 of 575


                                           Public Relations Activity
            Proposed,
            Attemped,
            or                                                                                   Manafort
Date        Completed     Company Lobbyist         Political Activity       Media Entity Exhibit Involvement
8/7/2012    Completed                              Interview with           Reuters      1674




8/7/2012    Completed                              Op-Ed for                CQ Roll Call       1674




8/30/2012   Proposed                               Interview with           Wall Street        1682
                                                                            Journal

8/30/2012   Proposed                               Interview with           New York           1682
                                                                            Times
8/30/2012   Proposed                               Interview with           Washington         1682
                                                                            Post




                                                                                                          14 of 38
                        Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 135 of 575


                                           Public Relations Activity
            Proposed,
            Attemped,
            or                                                                                   Manafort
Date        Completed     Company Lobbyist         Political Activity       Media Entity Exhibit Involvement
9/11/2012   Proposed                               Interview with           Bloomberg    1685


9/22/2012   Attempted                              Interview of             Wall Street        590    CC
                                                                            Journal
9/26/2012   Proposed                               Outreach RE: Skadden Washington             1390
                                                   Report               Post


9/26/2012   Proposed                               Outreach RE: Skadden The Weekly             1390
                                                   Report               Standard

9/26/2012   Proposed                               Outreach RE: Skadden National               1390
                                                   Report               Review

9/29/2012   Completed                              Article RE: engagement CXSSR                1181
                                                   with


10/2/2012   Proposed                               US Media Outreach        Bloomberg          515    Author
                                                   RE: Skadden Report


                                                                                                               15 of 38
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 136 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 137 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 138 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 139 of 575
                         Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 140 of 575


                                            Public Relations Activity
             Proposed,
             Attemped,
             or                                                                               Manafort
Date         Completed     Company Lobbyist         Political Activity   Media Entity Exhibit Involvement
12/12/2012   Completed                              Outreach RE: Skadden New York     2116
                                                    Report               Times




12/12/2012   Completed                              Outreach RE: Skadden     New York           2117
                                                    Report                   Times
12/12/2012   Completed                              Outreach RE: Skadden     New York           2118
                                                    Report                   Times




12/14/2012   Proposed                               Outreach RE: Skadden Bloomberg              1772
                                                    Report




                                                                                                       20 of 38
                         Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 141 of 575


                                            Public Relations Activity
             Proposed,
             Attemped,
             or                                                                                   Manafort
Date         Completed     Company Lobbyist         Political Activity       Media Entity Exhibit Involvement
12/14/2012   Proposed                               Op-Ed RE: Skadden        Wall Street  1772
                                                    Report                   Journal

12/14/2012   Proposed                               Op-Ed RE: Ukraine        New York       1772
                                                                             Times or
                                                                             Foreign Policy
2/20/2013    Proposed                               Article RE: Ukraine      CXSSR          1312
2/21/2013    Completed                              Article RE: Ukraine      CXSSR              1314   Recipient

2/22/2013    Proposed                               Interview of             Fox or CNN         1315




2/24/2013    Proposed                               Op-Ed from               Unspecified        691    Author




                                                                                                                   21 of 38
                       Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 142 of 575


                                          Public Relations Activity
           Proposed,
           Attemped,
           or                                                                                   Manafort
Date       Completed     Company Lobbyist         Political Activity       Media Entity Exhibit Involvement
3/1/2013   Proposed                               Op-Ed for                The Hill     1323    Provides
                                                                                                feedback



3/1/2013   Proposed                               Op-Ed for                The Hill           1324   CC'd




                                                                                                            22 of 38
                        Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 143 of 575


                                           Public Relations Activity
            Proposed,
            Attemped,
            or                                                                                   Manafort
Date        Completed     Company Lobbyist         Political Activity       Media Entity Exhibit Involvement
3/5/2013    Proposed                               Interview of             CXSSR        1329




3/10/2013   Proposed                               Op-Ed for                                   1334   Recipient
3/12/2013   Attempted                              Op-Ed RE: Ukraine        Wall Street        1274
                                                                            Journal
3/12/2013   Attempted                              Interview of             Bloomberg     1478
3/14/2013   Proposed                               Interview of             Bloomberg     1333        Recipient
3/14/2013   Attempted                              Interview of             Time Magazine 1339        Recipient;
                                                                                                      "Thanks for
                                                                                                      update"
3/16/2013   Completed                              Interview of             Bloomberg          694    Author
                                                                            Television

3/16/2013   Completed                              Interview of             Blooberg Print 694        Author




                                                                                                                  23 of 38
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 144 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 145 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 146 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 147 of 575
                        Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 148 of 575


                                           Public Relations Activity
            Proposed,
            Attemped,
            or                                                                                Manafort
Date        Completed     Company Lobbyist         Political Activity    Media Entity Exhibit Involvement
4/19/2013   Proposed                               Interview RE: Ukraine CNBC         615




4/19/2013   Proposed                               Interview RE: Ukraine Wall Street           615
                                                                         Journal




4/19/2013   Completed                              Op-Ed for                The Hill           1810




                                                                                                       28 of 38
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 149 of 575
                        Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 150 of 575


                                           Public Relations Activity
            Proposed,
            Attemped,
            or                                                                                   Manafort
Date        Completed     Company Lobbyist         Political Activity       Media Entity Exhibit Involvement
4/19/2013   Completed                              Outreach RE: Ukraine     New York     1810
                                                                            Times




4/19/2013   Proposed                               Op-Ed for                Unspecified        1810


4/19/2013   Proposed                               Outreach RE: Ukraine     Washington         1810
                                                   Energy                   Post
4/19/2013   Proposed                               Outreach RE: Ukraine     Wall Street        1810
                                                   Energy                   Journal

4/19/2013   Proposed                               Op-Ed by "retired US     Unspecified        1810
                                                   Navy Admiral"




                                                                                                          30 of 38
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 151 of 575
                        Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 152 of 575


                                           Public Relations Activity
            Proposed,
            Attemped,
            or                                                                                Manafort
Date        Completed     Company Lobbyist         Political Activity    Media Entity Exhibit Involvement
4/22/2013   Completed                              Messaging RE: Ukraine Bloggers     616     Author




4/22/2013   Proposed                               Op-Ed from               Influential        616   Author
                                                                            newspaper



4/22/2013   Proposed                               Op-Ed from a retired     Unspecified        616   Author
                                                   US Navy Admiral



4/25/2013   Proposed                               Op-Eds and Interviews Unspecified           698   Author
                                                   RE: Intellectual
                                                   Property Rights




                                                                                                              32 of 38
                        Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 153 of 575


                                           Public Relations Activity
            Proposed,
            Attemped,
            or                                                                               Manafort
Date        Completed     Company Lobbyist         Political Activity   Media Entity Exhibit Involvement
4/25/2013   Completed                              Op-Eds from Hapsburg Unspecified  712     Author
                                                   figures




4/25/2013   Completed                              Set up blogs             Unspecified        712   Author




                                                                                                              33 of 38
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 154 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 155 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 156 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 157 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 158 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 159 of 575




                  EXHIBIT 443
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 160 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 161 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 162 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 163 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 164 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 165 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 166 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 167 of 575




                  EXHIBIT 444
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 168 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 169 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 170 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 171 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 172 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 173 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 174 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 175 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 176 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 177 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 178 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 179 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 180 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 181 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 182 of 575




                  EXHIBIT 448
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 183 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 184 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 185 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 186 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 187 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 188 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 189 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 190 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 191 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 192 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 193 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 194 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 195 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 196 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 197 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 198 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 199 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 200 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 201 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 202 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 203 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 204 of 575




                  EXHIBIT 449
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 205 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 206 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 207 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 208 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 209 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 210 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 211 of 575




                 EXHIBIT 504
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 212 of 575




                                                              GOVERNMENT
                                                                EXHIBIT
                                                           U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                      504
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 213 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 214 of 575




                  EXHIBIT 505
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 215 of 575




                                                                GOVERNMENT
                                                                  EXHIBIT
                                                             U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                        505
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 216 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 217 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 218 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 219 of 575




                  EXHIBIT 569
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 220 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                          569
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 221 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 222 of 575




                  EXHIBIT 695
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 223 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                          695
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 224 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 225 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 226 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 227 of 575




                  EXHIBIT 833
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 228 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                          833
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 229 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 230 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 231 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 232 of 575




                  EXHIBIT 852
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 233 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                          852
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 234 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 235 of 575




                  EXHIBIT 910
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 236 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                          910
                            Page 1 of 83
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 237 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 238 of 575




                            Page 3 of 83
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 239 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 240 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 241 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 242 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 243 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 244 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 245 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 246 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 247 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 248 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 249 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 250 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 251 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 252 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 253 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 254 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 255 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 256 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 257 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 258 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 259 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 260 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 261 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 262 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 263 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 264 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 265 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 266 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 267 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 268 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 269 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 270 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 271 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 272 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 273 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 274 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 275 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 276 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 277 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 278 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 279 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 280 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 281 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 282 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 283 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 284 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 285 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 286 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 287 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 288 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 289 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 290 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 291 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 292 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 293 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 294 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 295 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 296 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 297 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 298 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 299 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 300 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 301 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 302 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 303 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 304 of 575




                           Page 69 of 83
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 305 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 306 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 307 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 308 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 309 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 310 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 311 of 575




                           Page 76 of 83
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 312 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 313 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 314 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 315 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 316 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 317 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 318 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 319 of 575




                  EXHIBIT 926
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 320 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                          926
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 321 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 322 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 323 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 324 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 325 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 326 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 327 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 328 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 329 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 330 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 331 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 332 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 333 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 334 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 335 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 336 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 337 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 338 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 339 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 340 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 341 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 342 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 343 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 344 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 345 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 346 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 347 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 348 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 349 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 350 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 351 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 352 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 353 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 354 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 355 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 356 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 357 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 358 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 359 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 360 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 361 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 362 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 363 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 364 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 365 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 366 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 367 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 368 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 369 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 370 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 371 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 372 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 373 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 374 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 375 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 376 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 377 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 378 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 379 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 380 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 381 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 382 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 383 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 384 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 385 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 386 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 387 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 388 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 389 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 390 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 391 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 392 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 393 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 394 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 395 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 396 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 397 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 398 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 399 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 400 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 401 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 402 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 403 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 404 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 405 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 406 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 407 of 575




                  EXHIBIT 941
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 408 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                          941
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 409 of 575




                                                                       DOJSCO-402206607
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 410 of 575




                                                                       DOJSCO-402206608
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 411 of 575




                                                                       DOJSCO-402206609
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 412 of 575




                                                                       DOJSCO-402206610
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 413 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 414 of 575




                  EXHIBIT 945
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 415 of 575




                                                      GOVERNMENT
                                                        EXHIBIT
                                                   U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                              945
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 416 of 575




                                                                       DOJSCO-402206570
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 417 of 575




                                                                       DOJSCO-402206571
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 418 of 575




                                                                       DOJSCO-402206572
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 419 of 575




                                                                       DOJSCO-402206573
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 420 of 575




                                                                       DOJSCO-402206574
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 421 of 575




                                                                       DOJSCO-402206575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 422 of 575




                                                                       DOJSCO-402206576
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 423 of 575




                                                                       DOJSCO-402206577
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 424 of 575




                                                                       DOJSCO-402206578
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 425 of 575




                                                                       DOJSCO-402206579
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 426 of 575




                                                                       DOJSCO-402206580
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 427 of 575




                                                                       DOJSCO-402206581
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 428 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 429 of 575




                  EXHIBIT 949
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 430 of 575




                                                                       GOVERNMENT
                                                                         EXHIBIT
                                                                  U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                             949
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 431 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 432 of 575




                                                                       DOJSCO-402206548
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 433 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 434 of 575




                  EXHIBIT 1028
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 435 of 575




           REDACTED
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 436 of 575




                  EXHIBIT 1237
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 437 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                       1237
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 438 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 439 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 440 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 441 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 442 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 443 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 444 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 445 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 446 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 447 of 575




              EXHIBIT 1307
  Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 448 of 575



MEMORANDUM

To:
From:           PJM
Subject:        SA Report – Media Plan
Date:           August 1, 2012


The public release of the report prepared by the Skadden Arps (SA) law firm will provide a major
opportunity for the Government to re-set the agenda and demand a fresh appraisal of its position
regarding the trial and conviction of Yulia Tymoshenko. This document will address the global rollout
strategy for the SA legal report, and provide a detailed plan of actions.

This event will provide an opportunity for Ukraine to challenge the international (European/US) perception
that it is mounting selective political prosecutions that do not comply with international standards. It is
clear that much of the truth concerning the crimes committed by YT has been overlooked, and
misunderstood. The SA report conveys a direct and coherent account of the facts that will show the
international community that the judicial system in Ukraine worked in this case but that some elements
can be improved.

However, this moment presents equally significant challenges, in addressing the report’s likely criticism of
some procedural missteps and countering the onslaught of an extremely effective campaign being waged
by the Government’s opponents. It is inconceivable that the report will bring an end to heated debate; on
the contrary, it is most likely to provoke an intense effort by all interested parties to claim that the report
vindicates their position and a further phase of scrutiny by the international media and diplomatic
community.

The media plan for the SA report release is built with the following observations in mind:

   1. It is clear that most media reporting and misreporting, and misperceptions amongst the diplomatic
      and political communities, emanate from international wire service reports with Kiev-based
      correspondents.

   2. Inaccurate or incomplete reporting by the newswires is repeated without challenge or fact-
      checking by international media outlets. In fact, the international media will have difficulty
      accepting the conclusions of the Skadden report because their reporting , to date, has been
      siginificantly slanted towards the Tymoshenko positions. To now embrace the Skadden report
      would be to repudiate their previous reporting. This is highly unlikely to happen.

   3. There is no plan in place that ensures such inaccuracies are corrected.

   4. Media relations techniques in Ukraine follow the convention of news conferences rather than
      individual briefings. Showpiece news conferences take place after each legal event, and are often
      hijacked by some elected politicians interjecting into statements by prosecutors.

   5. The information about the case online has not been sufficiently available in English, and the media
      has to work too hard to find a position counter to the clearly communicated plan of YT.

   6. Certain elements of the media and YT's team will attempt to take the negative aspects of the trial
      procedures in which Western due process was not followed, and attempt to weave a headline from
                                                                                     GOVERNMENT
                                                                                       EXHIBIT
                                                                                  U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)
                                                                                                                           00213
                                                                                          1307
  Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 449 of 575



        those negative points, while attempting to ignore the main tenent that she was tried and convicted
        fairly under Western standards.

Media Strategy and Plan

Based on current information, SA is expected to deliver its report the week of August 9th to the MoJ. The
communications strategy, outlined below, is subject to modification depending on the content of the final
SA report. However, we are proceeding with the following points in mind:

    •    The report was commissioned by the Ministry of Justice (MoJ) not the Office of Prosecutor
         General’s Office (OPG).
    •    The report will conclude that the trial was valid and that crimes were committed by YT, but that
         some irregularities existed in the process that are not in line with Western jurisprudence.
    •    It will present a more detailed analysis of the facts and evidence in the process than has previously
         been seen by the international community.
    •    The report will be in English and that version will represent the official record.
    •    The report will contain some criticism of the OPG and the Judge, based on the process and
         procedures of the trial, and these criticisms, will be exploited by our opponents.
    •    SA cannot proactively lead in communications, given their restrictions by FARA registration and
         disclosure.

In order to neutralize the inevitable attacks that will commence as soon as the report is released, and
optimize our control of the story, we need to be pro-active in reaching out to carefully chosen key
stakeholders. The approach would be as follows:

Report Release
    1. The final report (in English) will be delivered by SA to the MoJ the week of August 9th, and will carry
       the firm’s authoritative imprimatur; but the responsibility for publication and distribution rests
       with the MoJ.
    2. The full text of circa 180 pages, which includes an executive summary, will be published in
       Ukrainian (subject to translation by the MOJ) and English languages. The report will be further
       translated in Russian (at the direction of the MOJ). Only the English translation will be the
       responsibility of SA. SA will work with the MOJ to ensure the integrity of the translated versions of
       the report.
    3. The report will be released by the MoJ with a press statement by email distribution. The
       statement will be drafted by        and approved by the MoJ. The statement will accompany the
       report and distributed to key stakeholders, and placed on the Ministry’s website. In addition, the
       statement will be translated into multiple languages.
    4. Talking points and Q&A material will also be drafted by        for all key groups that will need
       messaging. It is imperative that complete discipline is assured in this process. There can be no
       mistakes with the release process, messaging, and the messengers so that the utmost credibility
       will be viewed with the process.
    5. In order to generate good will toward certain key stakeholders, a small number of individuals will
       be notified just prior to the release of the report by MoJ. This will include key members of the EU
                                          ), the EC, the USG, and foreign diplomats in Kyiv.
    6. In addition, a small number of international journalists should be briefed in advance of the
       publication of the report, under strict embargo, and formally contacted by the MoJ press team
       (with support from the AC team on behalf of the MoJ.



                                                                                                                 00214
  Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 450 of 575



   7.                will manage simultaneous distribution of the Report on the release date and send to
         key political stakeholders in Brussels, Berlin, London, Paris, Rome, and others. A list of the key
         stakeholders is attached (Attachment 1). This will include outreach to                           , plus
         think tanks and interested NGOs. The Ukrainian embassy in Brussels will be asked to distribute
         information more widely to MEPs on the release date and the ECFMU will do similar
         disseminations.      will focus on the specialist legal writers, analysts and commentators.

Post Report Release
   8.         will need to do briefings and interviews (group and one-on-ones) with key stakeholders in the
         Attachment, and as specified below.          will not initiate these briefings but it will be done through
              and the AC team in the key targeted cities.
   9.    A private briefing with                    should be offered to                            immediately
         following the release of the report. Depending on scheduling, this meeting should happen as soon
         as possible.
   10.   A private briefing should also be offered to the Ukrainian Commissioner for Human Rights, a fluent
         English and German speaker.
   11.   Special attention should be given to the German and Russian media in this distribution, as well as
         those journalists previously briefed by the First Deputy PG on his media tours in major European
         cities. Consideration should be given to        visiting Moscow for one round table briefing with a
         group of leading correspondents covering Ukrainian matters from there. Similarly, he should do a
         roundtable in Berlin for interviews with a selection of the most influential commentators.
   12.   The Prosecutor General will release a press statement immediately following publication of the SA
         report, welcoming the report and the analysis given its role and involvement as prosecutors in the
         trial process.      will draft the press statement and seek approval from the OPG.
   13.   Both the MoJ and PG’s offices will receive many media enquiries and requests for comment.
         Responses by both teams of press officers must be carefully logged, tightly controlled and closely
         supervised.       will draft the messaging points for the MoJ and the OPG, and prep the press staffs
         of both departments for handling the media enquiries.
   14.   Skadden will also receive a large number of media calls about the report and will be obliged to
         respond on the record. With the agreement of Skadden, the              team will manage the inbound
         flow of those calls.
   15.   No Government entity should stage a news conference for the international media because it
         reduces our control and also because it is unlikely that international media outlets will send
         enough journalists to attend such a conference in Ukraine. Instead, we could field the PG / First
         Deputy PG and potentially other media trained senior Government Ministers for a small number of
         one-to-one interviews following the publication of the report.
   16.   A domestic news conference is a possibility but the Kyiv-based foreign correspondents could not
         be excluded and control would still be a challenge. It would be preferred to do a small number of
         limited domestic interviews, carefully planned and managed.
   17.   The President’s Administration should instruct the Ministry of Foreign Affairs to distribute a
         briefing pack to all foreign ambassadors based in Kyiv and all Ukrainian ambassadors in EU
         Member States, plus US and Russia. The pack should include the full Report, the talking points and
         the statements of both the MoJ and PG, with a covering note from the Minister of Justice and clear
         instruction to distribute the Report and statements to their respective stakeholder constituencies.
         It is essential that there should be no slippage in the timetable, ( i.e. this onward distribution must
         occur once the MoJ releases the its statement and report).




                                                                                                                      00215
  Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 451 of 575



Reactions and Responses
    18. The likely follow-on story will be that the opposition will try to use the report to mount a campaign
        calling for a re-trial. There will be substantial international pressure placed on the Government to
        act on the report. We have to be firm in the position that this report concludes that a crime was
        committed and that the weight of evidence would have secured a conviction under a Western-
        style system, irrespective of any minor procedural issues.
    19. All ambassadors and departments of Government must use the same message and stand firm that
        any politician in any country who behaved in this way would have been punished.
    20.     will draft message points for the Government on these subjects and take into account likely
        criticism levied by YT’s legal team, the Opposition, and other members of the international
        community.

Command Center
A Command Center must be established to ensure the absolute strictest discipline throughout this process.
The Command Center will disseminate talking points and act as the point-of-contact for any information
that is distributed by the Government. This includes the package of material that will go to foreign
embassies via the MFA, cover letters, interview requests, and all written and verbal responses.

The Center needs to have a dedicated set of resources including:
    • separate translators for multiple languages (Russian, Ukrainian, English, German and French)
    • writers to assist    and others in drafting the messaging
    • dedicated office with no access for outside parties – it must be a secure center
    • a lead person for the office needs to be selected to coordinate the activity of the Command Center
       and to address the actions by the MoJ, OPG and SA.

We are about a week to ten days away from the release of the final report. The plan and related actions
need to be implemented as soon as possible so that we are fully prepared to deal with the release of the
SA report. As soon as it is released, it will go viral and we need to make sure we are fully prepared to deal
with the impact from the international community. Once the report is released, a public perception war
will ensue, and her legal team and supporters, will do everything possible to undermine the credibility of
the SA report.

I need your approval of this plan to begin moving forward.




                                                                                                                00216
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 452 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 453 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 454 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 455 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 456 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 457 of 575




                  EXHIBIT 1349
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 458 of 575




                                                  GOVERNMENT
                                                    EXHIBIT
                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                       1349
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 459 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 460 of 575




                  EXHIBIT 1351
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 461 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                       1351
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 462 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 463 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 464 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 465 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 466 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 467 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 468 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 469 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 470 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 471 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 472 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 473 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 474 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 475 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 476 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 477 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 478 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 479 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 480 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 481 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 482 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 483 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 484 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 485 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 486 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 487 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 488 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 489 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 490 of 575




                  EXHIBIT 1357
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 491 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                       1357
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 492 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 493 of 575




                  EXHIBIT 1486
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 494 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                       1486
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 495 of 575




                 EXHIBIT 1608
                     Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 496 of 575




                From:
                To:
                Sent:                       5/4/2012 6:35:31 PM
                Subject:                    Send to Rick?



               Want me to send to Rick, or you?

               -----Original Message-----

               From:

               Sent: Friday, May 04, 2012 2:33 PM

               To:



              ■
               Subject: RE: Have

                  pis send to rick to have centre send to us

               -----Original Message-----

               From: -

               Sent: Friday, May 04, 2012 10:17 AM

               To:

               Subject: RE: Have

               This could work, but one condition: Either          s counsel or I should draft the statement they sign.

               Under the FARA statute and under the forms, we need to ensure that ECFMU is not "directly or
               indirectly supervised, directed, controlled, financed, or subsidized in whole or in major part" by a
               government of a foreign country or a political party. See 22 USC 611.

               -----Original Message-----

               From:

               Sent: Friday, May 04, 2012 9:55 AM

               To:

               Subject: Fw: Have

               Spoke last night

               He will send us statement that centre gets no funding from gov or party We should put them under a
               continuing duty to report on this issue Then LDA file




                                                                                                                  GOVERNMENT
                                                                                                                    EXHIBIT
                                                                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                                                                       1608
FOIA- Confidential Treatment Requested
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 497 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 498 of 575




                 EXHIBIT 1763
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 499 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                       1763
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 500 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 501 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 502 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 503 of 575




                  EXHIBIT 1937
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 504 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                       1937
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 505 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 506 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 507 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 508 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 509 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 510 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 511 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 512 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 513 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 514 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 515 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 516 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 517 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 518 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 519 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 520 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 521 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 522 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 523 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 524 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 525 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 526 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 527 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 528 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 529 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 530 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 531 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 532 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 533 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 534 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 535 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 536 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 537 of 575




                 EXHIBIT 2012
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 538 of 575




                                                      GOVERNMENT
                                                        EXHIBIT
                                                   U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                           2012
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 539 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 540 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 541 of 575




                 EXHIBIT 2013
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 542 of 575




                                                      GOVERNMENT
                                                        EXHIBIT
                                                   U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                           2013
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 543 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 544 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 545 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 546 of 575




                 EXHIBIT 2069
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 547 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                       2069
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 548 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 549 of 575




                 EXHIBIT 2078
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 550 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                       2078
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 551 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 552 of 575




                 EXHIBIT 2079
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 553 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                       2079
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 554 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 555 of 575




                 EXHIBIT 2106
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 556 of 575




                                                                  GOVERNMENT
                                                                    EXHIBIT
                                                               U.S. v. MANAFORT, 1:17-cr-201 (A.B.J.)



                                                                       2106
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 557 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 558 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 559 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 560 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 561 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 562 of 575




  Section 5 Inspection file,
  Registration # 3594 Paul
        J. Manafort
        May 27, 1987
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 563 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 564 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 565 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 566 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 567 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 568 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 569 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 570 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 571 of 575
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 572 of 575




                       FBI 302
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 573 of 575




           REDACTED
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 574 of 575




                       FBI 302
Case 1:17-cr-00201-ABJ Document 528-2 Filed 02/26/19 Page 575 of 575




           REDACTED
